                           Case 5:17-cv-07305-EJD Document 252 Filed 05/18/20 Page 1 of 4



                1      Todd K. Boyer, State Bar No. 203132
                       todd.boyer@bakermckenzie.com
                2      BAKER & McKENZIE LLP
                       600 Hansen Way
                3      Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
                4      Facsimile: +1 650 856 9299
                5      Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
                6      BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
                7      San Francisco, CA 94111
                       Telephone: +1 415 576 3078
                8      Facsimile: +1 415 576 3099
                9      Attorney for Defendant
                       APPLE INC.
              10

              11       Raja Kannan, Plaintiff Pro Se
                       2443 Fillmore St #380-4406
              12       San Francisco, CA 94115
                       Telephone : 408-598-2595
              13       E-mail: raja.kannan@gmail.com
              14
                                                   UNITED STATES DISTRICT COURT
              15
                                                  NORTHERN DISTRICT OF CALIFORNIA
              16
                       RAJA KANNAN,                                 Case No. 5:17-cv-07305-EJD (VKD)
              17
                                     Plaintiff,                     PLAINTIFF’S ADMINISTRATIVE
              18                                                    MOTION TO CONTINUE EXPERT
                              v.                                    DISCOVERY AND PRE-TRIAL
              19                                                    DEADLINES
                       APPLE INC.,
              20                                                    Complaint Filed:   December 26, 2017
                                     Defendant.                     FAC Filed:         May 10, 2018
              21                                                    SAC Filed:         October 19, 2018
              22

              23

              24

              25

              26

              27

              28
Baker & McKenzie LLP
   600 Hansen Way                                         1                Case No 5:17-cv-07305-EJD
                       PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE EXPERT DISCOVERY AND
 Palo Alto, CA 94304
   +1 650 856 2400
                       PRE-TRIAL DEADLINES
                             Case 5:17-cv-07305-EJD Document 252 Filed 05/18/20 Page 2 of 4



                1              Pursuant to Civil Local Rule 7-11, Plaintiff respectfully requests the Court to continue the
                2      Expert Discovery and Pre-Trial Deadlines.

                3

                4      I.      INTRODUCTION

                5              Pro Se Plaintiff seeks a continuance of the expert discovery and pre-trial deadlines because

                6      Defendant has been stalling, stonewalling and wholly uncooperative in following the Order by

                7      Magistrate Judge Virginia K. DeMarchi re [239] Discovery Letter Brief RE: Access To The Attorneys

                8      Eyes Only (AEO) Designated Documents To The Plaintiff Proceeding Pro Se (Dkt. 247.).

                9      Defendant’s behavior had led to the filing of Joint Discovery Status Report re AEO Designations

              10       (DKT 249.) on May 15th 2020 and requested the Magistrate Judge Virginia K. DeMarchi to resolve

              11       the matter and uphold the Order. In order to ensure that Defendant complies with his discovery

              12       obligations, and to allow the Court time to consider the parties’ joint discovery status brief, Plaintiff

              13       requests a six-week continuance of the remaining expert discovery and pre-trial deadlines, Also the

              14       Court can rule on its upcoming motion to disqualify counsel, for monetary sanctions and redo expert

              15       discovery due to the egregious conduct of Defendant counsel in violation of California Rules Of

              16       Professional conduct.

              17

              18       II.     PROCEDURAL HISTORY

              19               A.     Pro Se Plaintiff Unable To Access AEO Documents To Respond to Defendant’s
                                      RFP And Complete Expert Witness Deposition.
              20
                                      Plaintiff filed a Discovery Letter Brief RE: Access To The Attorneys Eyes Only (AEO)
              21
                       Designated Documents (Dkt.239) to resolve the AEO designation dispute so that Plaintiff can respond
              22
                       to Defendant’s RFP Set 3, preside and complete the expert witness deposition. On, Apr 28 th, 2020,
              23
                       Magistrate Judge Virginia K. DeMarchi issued an Order advising Defendant to produce the AEO
              24
                       designated documents in an “Anonymized Form” (Dkt.247). Defendant has been stalling, stonewalling
              25
                       and wholly uncooperative in following the Order had led to the filing of Joint Discovery Status Report
              26
                       re AEO Designations (DKT 249.) on May 15th, 2020 and requested the Magistrate Judge Virginia K.
              27
                       DeMarchi to resolve the matter and uphold the Order. Until this matter is resolved Plaintiff can’t
              28
                                                                          2                          Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way            PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE EXPERT DISCOVERY AND PRE-TRIAL
 Palo Alto, CA 94304
   +1 650 856 2400                                            DEADLINES
                              Case 5:17-cv-07305-EJD Document 252 Filed 05/18/20 Page 3 of 4



                1      respond to RFP Set 3 and complete expert deposition which warrants extension of the remaining

                2      deadlines.

                3

                4               B.      Defendant’s Counsel Egregious Conduct Violating California Rules Of
                                        Professional Conduct Leading To Various Motions.
                5
                                        Defendant’s counsel egregious conduct violating California Rules Of Professional
                6
                       Conduct had caused the expert witness to withhold his testimony and pressured him to withdraw from
                7
                       the case. Plaintiff will be filing the motion to disqualify counsel, for monetary sanctions and redo
                8
                       expert discovery soon and hence to allow the Court time to rule on these upcoming motions.
                9

              10       III.     STATEMENT OF COMPLIANCE
              11
                                     Pursuant to Local Rule 7-11, Plaintiff sought Defendant’s counsel stipulation to extend the
              12
                       remaining expert discovery and pre-trial deadlines for 4 weeks in an email on May 16th, 2020. (Kannan
              13
                       Decl. ¶1.) Defendant has not stipulated to a continuance. (Kannan Decl. ¶1.)
              14

              15       IV.      REQUEST FOR RELIEF
              16                To allow the court sufficient time to rule on the parties’ joint discovery briefs and upcoming
              17       motions, and to further allow the parties adequate time to prepare for and complete the outstanding
              18       expert discovery before the deadline, Apple requests a six-week continuance of the remaining expert
              19       discovery and pre-trial deadlines.        This continuance is justified due to Defendant’s stalling,
              20       stonewalling tactics on various matters and egregious conduct, despite Plaintiff’s ongoing efforts to
              21       resolve these matters informally.
              22

              23                Plaintiff respectfully requests that this Court approve the following schedule:

              24                1.      The current close of expert discovery currently set for May 18, 2020, is continued to

              25       June 29, 2020.

              26                2.      The current deadline to file a motion to compel expert discovery currently set for May

              27       26, 2020, is continued to July 7, 2020.

              28
                                                                           3                         Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way             PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE EXPERT DISCOVERY AND PRE-TRIAL
 Palo Alto, CA 94304
   +1 650 856 2400                                             DEADLINES
                            Case 5:17-cv-07305-EJD Document 252 Filed 05/18/20 Page 4 of 4



                1             3.       The current deadline to file dispositive motions currently set for June 4, 2020, is
                2      continued to July 16, 2020.

                3             4.       The current dispositive motion hearing currently set for July 16, 2020, is continued to

                4      Aug 27, 2020.

                5             5.       The current deadline for the Joint Trial Setting Statement currently set for May 21,

                6      2020, is continued to July 2, 2020.

                7             The current Trial Setting Conference set for June 4, 2020 at 11:00 a.m., is continued to July

                8      16, 2020 at 11:00 a.m.

                9

              10

              11
                        Dated: May 15, 2020
              12

              13
                                                                             By: /s/Raja Kannan
              14                                                                RAJA KANNAN

              15

              16

              17

              18

              19

              20
              21

              22

              23

              24

              25

              26

              27

              28
                                                                         4                         Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way          PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE EXPERT DISCOVERY AND PRE-TRIAL
 Palo Alto, CA 94304
   +1 650 856 2400                                          DEADLINES
